Citation Nr: 1003844	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  98-02 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date earlier than July 3, 
1996, for the grant of service connection for dyshidrotic 
eczema.

3.  Entitlement to a disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD) from May 21, 2008.

4.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD for the period from 
January 12, 1996, to January 29, 2001, and from May 1, 2001, 
to May 21, 2008.  


(The issue of entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code will be the subject of a separate decision).


REPRESENTATION

Veteran represented by:    Samuel Hart, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and San Diego, California.

The Board remanded the Veteran's case for additional 
development in February 2004.  The development included 
affording the Veteran a Travel Board hearing.

While the case was in remand status, the Veteran's disability 
rating for his service-connected PTSD was increased to 50 
percent.  However, the effective date for the increase was 
only from May 21, 2008.  Thus, the rating did not go back to 
the date of his original claim.  The issue regarding his 
disability rating has been re-characterized to reflect the 
current posture of the PTSD issue.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2009.  A copy of 
the transcript of the hearing is included in the claims 
folder.




FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a 
decision in the appeal of the issue of entitlement to service 
connection for hepatitis C, the Veteran notified the Board 
that a withdrawal of this issue on appeal was requested.

2.  The Veteran's informal claim for entitlement to service 
connection for a skin disorder was received at the RO on July 
3, 1996.

3.  There is no credible evidence of record to show that a 
claim for entitlement to service connection for a skin 
disorder was received by the RO prior to July 3, 1996.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for hepatitis C have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for an effective date prior to July 3, 1996, 
for the grant of entitlement to service connection for 
dyshidrotic eczema have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  In 
the Veteran's testimony at his Board hearing before the 
undersigned Veterans Law Judge, the Veteran withdrew the 
issue of entitlement to service connection for hepatitis C.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration regarding this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.

II.  Earlier Effective Date for Service Connection 

A.  Background

The Veteran served on active duty from October 1956 to March 
1969.  He served two assignments in Vietnam in the 1960s.  
There is no indication of a claim for disability compensation 
benefits within a year after service.  The Veteran did submit 
a request for education benefits that was received in April 
1971.  He was seeking training as a police patrolman.  

The claims folder reflects that a query was received, on 
behalf of the Veteran, from an individual in the Trust Office 
at the Patton State Hospital, Patton, California, in June 
1972.  The query was whether the Veteran had any service-
connected or nonservice-connected disabilities of record and 
whether he was paid any benefits.  The Veteran's status was 
listed as MDSOI [mentally disordered sexual offender 
incarcerated].  His admitting diagnosis was listed as sexual 
deviation.

The RO responded to the query in June 1972.  The response 
noted that there was no claim of record for the Veteran.  The 
Veteran signed, and submitted, a formal claim for benefits 
that was received on July 28, 1972.  The claim was on a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  The Veteran was noted to be admitted/confined to 
Patton State Hospital since June 7, 1972.  The Veteran was 
also noted to have last worked as a police officer in June 
1971.  The claim was for service connection for an 
unspecified mental disorder.

The Veteran's service treatment records (STRs) were received 
in August 1972.  The Veteran did not report a history of any 
type of skin problems on his enlistment physical examination 
of October 1956.  None was found on examination.  The Veteran 
did list a history of having eczema in 1951 at the time of 
physical examinations in January 1968 and February 1969.  
However, there was no evidence of any skin disorder found on 
those examinations.  The STRs did reflect treatment for a 
rash on one occasion and for malaria.

Records from Patton State Hospital, for the period from June 
1972 to August 1972, were received in January 1973.  The 
records reflect that the Veteran was arrested for several 
offenses.  He was inpatient in the psychiatric ward of the 
University of San Diego for three weeks for observation, then 
in jail for approximately two months, then again in the 
hospital for several weeks for severe depression.  He was 
then inpatient at Atascadero State Hospital for six months 
with a classification of mentally disorder sex offender 
(MDSO).  The Veteran was convicted of several offenses and 
sent to Patton.  The Veteran had worked as a police officer 
for approximately one and a half years before he committed 
his offenses.

A physical examination was negative for any evidence of a 
skin disorder as of June 1972.  The treatment entries noted 
that the Veteran was very involved in his criminal case and 
there was no indication that he was incompetent or not able 
to understand his criminal situation.  He was said to be 
fully alert and coherent.  He was friendly and sociable.  He 
participated in group therapy.  

The RO granted service connection for malaria by way of a 
rating decision dated in December 1972.  The RO denied 
service connection for a nervous disorder as the Veteran was 
diagnosed with a personality disorder while at Patton.  He 
was also denied entitlement to nonservice-connected 
disability pension benefits because of his incarceration.  
Notice of the rating action was provided to him in January 
1973.  

The Veteran submitted a new claim for training benefits in 
August 1974.  Benefits were awarded and he pursued a program 
to become a court reporter.  He submitted a request for an 
extension of his delimiting date in January 1980.  He noted 
that he had been hospitalized from June 1971 to August 1974 
at Patton.  He further noted that he had used his VA benefits 
before and after his hospitalization.  

The next item in his claims folder is a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, from the VA medical 
center (VAMC) in Los Angeles, California, dated in March 
1993.  The request was for information regarding the 
Veteran's service-connected disability status.  The RO 
responded that the Veteran was service connected for malaria.

The Veteran submitted a claim seeking entitlement to service 
connection for PTSD in January 1996.  He did not make any 
reference to a skin disorder at that time.

Additional records from Patton State Hospital were received 
in conjunction with the PTSD claim and included treatment 
from January 1972 to April 1974.  There was no reference to a 
skin disorder in the records.

The Veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, that was received at the RO on July 3, 1996.  He 
said that he had previously submitted a claim for service 
connection for Agent Orange in the past and it was never 
resolved.  He said he wanted to reopen his claim for an 
evaluation of his condition.  

The Veteran submitted a second statement, also in July 1996, 
informing the RO that he had been treated by VA for his Agent 
Orange condition since 1980.  

The Veteran provided private treatment records for the period 
from May 1989 to July 1990.  The records document multiple 
treatments for skin-related complaints, to include 
dyshidrotic eczema.  There is no reference to any treatment 
by VA and no mention of the Veteran having an outstanding 
claim with VA for service connection for a skin disorder.

The Veteran submitted a copy of a letter from VA to him from 
August 1996.  The letter advised him of the addition of 
prostate cancer and acute and subacute peripheral neuropathy 
to the list of presumptive diseases linked to exposure to 
herbicides.  The letter further informed the Veteran that his 
name was listed in the Agent Orange Registry and he may be 
someone that is eligible for benefits based on the addition 
of the diseases.

The Veteran was afforded a VA dermatology examination in 
January 1997.  He gave a history of exposure to Agent Orange 
from his service in Vietnam.  He said he first began having 
problems with his hands and feet in 1979.  He was currently 
receiving treatment from VA.  The Veteran was diagnosed with 
dyshidrotic eczema.

His claim for service connection was denied in April 1997.  
He submitted his notice of disagreement (NOD) in June 1997.  
He stated that he had a rash after his service in Vietnam and 
it had continued to the present.  He said he filed a claim 
"in or about" 1981.  He also repeated that he had been 
treated by VA and private doctors since that time.  

The Veteran testified at a hearing at the RO in February 
1998.  He again reported his exposure to Agent Orange in 
Vietnam.  He acknowledged that he did not submit a claim for 
service connection in the years immediately after service, 
noting his legal problems.  He said he went to VA in 1980.  
He said he had self-medicated his condition prior to that 
time.  

The Veteran submitted a complaint to the VA Office of 
Inspector General in March 1999.  He repeated his assertion 
that he had filed an "Agent Orange" claim in 1981.  

VA treatment records for the period from December 1995 to 
September 1999 were associated with the claims folder.  The 
records contained no evidence pertinent to the question of 
whether an earlier claim for service connection was 
submitted.

The Board denied the Veteran's claim for service connection 
in September 2000.  The Veteran appealed and the decision was 
vacated and remanded to the Board in April 2001.  The basis 
for vacating the Board decision was the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The case was 
returned to the Board for consideration of the notice and 
duty to assist provisions of the VCAA.

The Board remanded the Veteran's case for additional 
development in March 2002.  

The Veteran's attorney representative, later dismissed by the 
Veteran, submitted additional evidence in support of the 
claim in December 2002.  The evidence included VA treatment 
records for the period from July 1980 to September 1986.  The 
Veteran was seen for an Agent Orange examination in July 
1980.  The records show multiple diagnoses of eczema, and 
treatment for same.  There is no mention of the Veteran 
seeking service connection for any skin disorder.  

The Veteran also submitted private treatment records from 
Southern California Permanente Group for the period from 
January 1982 to April 1989.  The records show treatment for 
skin related disorders throughout that period.  The records 
also reflect the Veteran as giving a history of 17 years of 
symptoms in November 1987.  The Veteran was noted to receive 
treatment from VA.  However, there is no mention of the 
Veteran seeking VA benefits related to his skin disorders.

The Veteran submitted duplicate copies of private records 
from May 1989 to July 1990 that were previously discussed.

The Veteran was afforded a VA dermatology examination in 
April 2003.  The examiner noted the Veteran's history of 
exposure to Agent Orange and the development of itching 
several years later.  The examiner provided a diagnosis of 
eczema variant.  He also provided an opinion that the 
Veteran's eczema was likely related to his exposure to Agent 
Orange.  

The Board issued a decision that granted service connection 
for a skin disorder in February 2004.  The RO implemented the 
Board's decision by way of a rating decision dated in July 
2004.  The RO established service connection for dyshidrotic 
eczema with a disability rating of 30 percent.  The effective 
date for the grant of service connection was July 3, 1996.

The Veteran submitted his NOD as to the effective date for 
service connection in February 2005.  He maintained that he 
filed a claim for benefits in 1981.  The RO issued a 
statement of the case (SOC) in June 2005.  The SOC noted that 
the evidence of record did not support a finding to show that 
a claim was submitted prior to July 3, 1996.

Additional VA records for the period from September 2001 to 
June 2008 were associated with the claims folder.  The 
records did not reflect any evidence pertinent to the 
question of an earlier claim for service connection.

The Veteran testified at a Travel Board hearing in September 
2009.  The Veteran said he was given an Agent Orange 
examination and believed, from that time, that he had filed a 
claim for benefits.  He said he had continued treatment for 
his skin disorder since that time.  He noted that it was 
brought up in 1996 that, even though he had been in treatment 
since 1981, he had not filed a claim for benefits.  He stated 
that he disagreed with that.  He acknowledged that there was 
no paperwork to confirm that he had submitted a claim.  The 
Veteran testified that he completed a lot of paperwork at the 
time of his Agent Orange examination and thought he was 
making a claim at the same time.  He said that was his 
intent.  He said years went by before the issue came up 
again.  He repeated that, while he maintained he submitted an 
earlier claim, he had no paperwork to support his contention.

B.  Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2009).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court), has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2009).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Another potentially applicable regulation is 38 C.F.R. § 
3.157 (2009), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim in certain circumstances.

The Veteran contends that he submitted his claim when he was 
given his Agent Orange examination, which VA records show was 
in July 1980.  He admits that he has no copies of paperwork 
to support his contention.

The evidence of record shows that the Veteran submitted 
claims for VA disability compensation, nonservice-connected 
disability benefits, and education benefits in the 1970's.  
His claim for disability and pension benefits was made while 
he was incarcerated.  His claims for education benefits were 
made prior to and after his incarceration.  Thus it can be 
concluded that the Veteran knew how to submit a claim for the 
benefits he desired.

The VA treatment records confirm that he was seen for the 
purpose of an Agent Orange registry examination in July 1980.  
He was diagnosed with eczema and treated from that time 
according to the VA records.  His private treatment records 
show concurrent treatment for skin problems from 1982 to 
1990.  Thus, the evidence clearly establishes the existence 
of a skin disorder from 1980.  This evidence is consistent 
with statements and testimony from the Veteran.

However, the evidence of record does not support the 
Veteran's contentions that he submitted a claim for 
disability compensation benefits related to his eczema, or 
any skin disorder, at any time prior to July 3, 1996.  There 
is no objective evidence of any submission from the Veteran 
declaring an intention to seek service connection for a skin 
disorder prior to July 1996.

As noted, 38 C.F.R. § 3.157 does permit consideration of 
medical reports to serve as a claim for benefits in certain 
circumstances.  None of those circumstances applies in this 
case.  The Veteran had never sought service connection for a 
skin disorder prior to July 1980, thus there was no grant and 
no prior denial such that 38 C.F.R. § 3.157(b) would be for 
application.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993).  In fact, the Brannon decision held that the mere 
diagnosis of a condition does not establish the intent of the 
Veteran to seek service connection for that condition.  See 
MacPhee, 459 F.3d at 1326 (An informal claim under 38 C.F.R. 
§ 3.157(b)(1) is a claim to increase or reopen a disability 
determination).  There was no claim for increase or prior 
denial to reopen in this case.

In addition, even a sympathetic reading of the VA records 
would not give rise to an impression that the Veteran was 
seeking service connection for a skin disorder.  See Szemraj 
v. Principi, 357 Fed. Cir. 1370 (Fed. Cir. 2004).  The nature 
of the July 1980 examination was to identify any conditions 
that could be related to herbicide exposure.  This type of 
examination was routinely afforded to a significant number of 
veterans that had service in Vietnam.  The Veteran was 
examined and his physical status determined.  His eczema was 
diagnosed and treated.  No examiner related any diagnosis to 
herbicide exposure in service.  Thus, there is no basis to 
conclude that the records raised any claim for disability 
compensation benefits.  See generally Ellington v. Nicholson, 
22 Vet. App. 141 (2007); see also MacPhee, 451 F.3d at 1327-
28.  

The Board has considered the Veteran's steadfast contention 
that he intended to file a claim for benefits at the time of 
his Agent Orange examination in July 1980.  The Board has 
also considered his contention that he believed he had 
submitted such a claim at that time.  

The Board finds that there is no credible evidence of record 
of an informal or formal claim for service connection for a 
skin disorder being submitted at any time prior to the 
Veteran's submission of July 3, 1996.  The Veteran's claim 
for an effective date earlier than July 3, 1996, for the 
grant of service connection for dyshidrotic eczema must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an effective date earlier than July 3, 1996, for service 
connection for dyshidrotic eczema.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Veteran submitted a claim for service connection in July 
1996, more than 4 years prior to the enactment of the VCAA.  
The RO denied his claim in April 1997.  The Board affirmed 
that denial in September 2000.  The Board's decision was 
vacated and returned by the Court to provide for VA to comply 
with the notice and duty to assist provisions of the VCAA.  

The RO wrote to the Veteran to advise him on how to 
substantiate his claim for service connection in October 
2002.  The Board granted service connection for the skin 
disorder in February 2004 and the RO implemented that action 
by issuing a rating decision in July 2004.  The Veteran's 
claim was then substantiated.

The Veteran disagreed with the effective date assigned in 
February 2005.  Thus, his claim was for an earlier effective 
date for the grant of service connection, a downstream 
element.  

In addition to the above requirements, the Court issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This decision was issued nearly 10 
years after the Veteran's initial claim, and approximately 
two years after he was granted service connection.  Thus, 
this notice was not provided to the Veteran prior to the 
adjudication of his service connection claim.  

VA's General Counsel has held that VCAA notice is not 
required for downstream issues.  VAOPGCPREC 8-2003.  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess, 19 Vet. App. at 
490.  In this case, the Veteran's service connection claim 
was granted and an effective date was assigned in the rating 
decision on appeal.  As such, no additional notice is 
required because the purpose that the notice is intended to 
serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board does note that the Veteran alleged that he had 
submitted an earlier claim for benefits at the time of his 
claim in July 1996 and that he later said he submitted his 
prior claim in 1981.  

The RO adjudicated the Veteran's claim for an earlier 
effective date and issued a SOC as to the effective date for 
service connection for dyshidrotic eczema issue in June 2005.  
The RO also provided the Veteran with the notice referenced 
in Dingess in March 2006.  This letter informed the Veteran 
as to how VA determines effective dates.  The letter also 
advised the Veteran on types of evidence he could submit to 
support a claim for an earlier effective date.  

The Veteran's claim was re-adjudicated and denial of an 
earlier effective date was confirmed in March 2009.  The 
Veteran was issued a supplemental statement of the case.  The 
RO provided additional notice as to how effective dates are 
determined by way of a letter dated in August 2009.  

The Veteran acknowledged at his hearing in September 2009 
that he was aware that he needed to show evidence that he had 
submitted a claim as he alleged.  He acknowledged that he had 
no proof other than his own statements.  

Thus, to the extent that the Veteran was seeking a specific 
effective date with his original service connection claim in 
July 1996, VA has provided him with notice as to how to 
establish an effective date.  The Veteran also demonstrated 
actual knowledge of the evidentiary requirements to establish 
an earlier effective date through his statements and 
testimony.  He conceded he had no other evidence, other than 
his own statements that would show he had submitted an 
earlier claim for benefits.

The Board finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, private 
treatment records, as well as statements from the Veteran.  
He testified at a hearing at the RO and a Travel Board 
hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

The issue of entitlement to service connection for hepatitis 
C is dismissed.

Entitlement to an effective date earlier than July 3, 1996, 
for the award of service connection for dyshidrotic eczema is 
denied.


REMAND

The Veteran submitted his claim for service connection for 
PTSD in January 1996.  He was granted service connection for 
PTSD in June 1996 and assigned a 30 percent disability rating 
effective from the date of claim, January 12, 1996.  He has 
disagreed with the initial rating for his PTSD.

The Veteran was later hospitalized for treatment of his PTSD.  
He was awarded a 100 percent rating for his PTSD for the 
period from January 30, 2001, to April 30, 2001, under 
38 C.F.R. § 4.29.  The Veteran's 30 percent rating was in 
effect from May 1, 2001.

The RO later granted an increase for the Veteran's disability 
rating in January 2009.  His disability rating was increased 
to 50 percent.  The effective date was from May 21, 2008.  

The Veteran's claim for a higher evaluation for his PTSD 
disability is an original claim that was placed in appellate 
status by a NOD expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In that regard, the Veteran's vocational rehabilitation 
folder is included with the claims folder.  The Veteran 
informed a VA counselor in February 2002 that he had lost his 
job in June 2000.  He also said that he had been in receipt 
of Social Security Administration (SSA) disability benefits 
after losing his job but did not provide a specific date for 
the award of benefits.  He said he was receiving disability 
benefits related to his service-connected PTSD.  

The SSA records must be obtained and associated with the 
claims folder as they appear to be relevant to the issue of 
his disability rating during the pendency of his claim.

The Board notes that the Veteran was afforded a VA 
examination to assess the status of his service-connected 
PTSD in November 2008.  The Board acknowledges the passage of 
time inherent in the remanding of a case for additional 
development.  Therefore, upon completion of the development 
required by this remand, the Veteran should be afforded a new 
examination to assess his current PTSD disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his PTSD 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The Veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
PTSD.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner), should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
Veteran's service-connected disability.

The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner must also comment on the 
extent to which the Veteran's disability 
affects occupational and social 
functioning and the Veteran's ability to 
obtain and maintain substantially gainful 
employment.  The claims folder with a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
report of examination must include a 
complete rationale for all opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought is not 
granted, the Veteran must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


